People v Corbin (2016 NY Slip Op 05654)





People v Corbin


2016 NY Slip Op 05654


Decided on July 27, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 27, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
RUTH C. BALKIN
L. PRISCILLA HALL
JEFFREY A. COHEN
JOSEPH J. MALTESE, JJ.


2007-07960
 (Ind. No. 02-00208)

[*1]The People of the State of New York, respondent,
vWayne Corbin, appellant.


Marshall L. Goldstein, White Plains, NY, for appellant.
James A. McCarty, District Attorney, White Plains, NY (Jennifer Spencer of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his motion, from an amended sentence of the County Court, Westchester County (Colangelo, J.), imposed July 18, 2007, revoking a sentence of probation previously imposed by the same court (West, J.), upon a finding that he violated conditions thereof, upon his admission, and imposing a sentence of imprisonment upon his previous conviction of attempted burglary in the second degree, on the ground that the amended sentence was excessive.
ORDERED that the appeal is dismissed as academic.
The record indicates that the maximum expiration date of the defendant's amended sentence has expired. Accordingly, the appeal has been rendered academic (see People v Gonzalez, 113 AD3d 792; People v Hernandez, 108 AD3d 640, 641; People v Conklin, 46 AD3d 698, 698; see also People v Verdejo, 112 AD3d 761; People v Waddy, 240 AD2d 521).
ENG, P.J., BALKIN, HALL, COHEN and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court